Citation Nr: 1224493	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-24 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appeal was subsequently transferred to the RO in Denver, Colorado.



FINDING OF FACT

The Veteran's service-connected PTSD is not productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or inability to establish and maintain effective relationships.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in April 2008 before service connection was granted in July 2008 was legally sufficient, VA's duty to notify in this case has been satisfied. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA medical records and all identified private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was also afforded VA examinations in June 2008 and January 2012 with regard to his PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, and fully address the rating criteria that are relevant to rating the Veteran's PTSD.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a July 2009 statement of the case (SOC) and April 2012 supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to the claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

The Veteran contends that he is entitled to an initial evaluation in excess of 50 percent for his PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an initial rating on appeal was erroneous . . . .'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is currently assigned an initial disability rating of 50 percent for PTSD under Diagnostic Code 9411.  A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

GAF scores are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126 (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

Ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional provision that the Secretary of Veterans Affairs shall from time to time readjust the Schedule of Ratings in accordance with experience.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 50 percent.  The Board finds that the evidence of record does not more nearly approximate the criteria for a 70 percent rating at any point during his appeal, as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; and inability to establish and maintain effective relationships has not been shown.

An April 2008 VA treatment record notes the Veteran's complaints of depression because he needed a job.  The Veteran declined a mental health consultation.  Psychosocial evaluation revealed the Veteran to be pleasant and clean with a normal affect.  The diagnoses included depression.

In June 2008, the Veteran underwent a VA PTSD examination.  The Veteran reported that he recently started therapy, noting a history of having attended group sessions during the first year after his discharge from service.  The Veteran stated that he lived with a friend and noted that he was married for 22 years and that his marriage ended in the 1990s.  He indicated that he had a daughter and a son, and that he was in touch with them.  The Veteran reported that he smoked 1 1/2 packs of cigarettes per day, and that he drank a 12-pack of beer per week.  He noted problems with alcohol in the past, including one charge of driving under the influence.  The Veteran stated that he last worked in September 2007 as a plumber, and that he held that job for 10 years.  He indicated that, one morning, he was told by his boss that the company was shutting down.  The Veteran noted that he was unable to find another job since that time.  The Veteran stated that he usually awoke at 4:00 a.m. and puttered around his home doing odd chores, including mowing the lawn.  He indicated that he ate two meals per day and that his weight was stable.  He used to enjoy fishing and hunting.  He noted that he had one or two close friends who he saw on occasion.  The Veteran reported that he usually went to bed at about 9:30 p.m.

The Veteran complained of psychiatric symptoms, including hyperarousal, re-experiencing of traumatic events, avoidance behaviors, nightmares, intrusive memories, avoidance of trauma-related stimuli, and avoidance of crowds.  He reported that he had panic attacks which occurred once per week.  He had no insight regarding the nature of his anxiety.  He reported exaggerated startle response, hypervigilance, and a history of anger outbursts.  He stated that he kept three firearms in his home, which helped him feel safe.  He also described depression, loss of energy, loss of interest, and loss of motivation.  He denied suicidal ideations and hallucinations.  Memory and concentration levels were found to be impaired.  Mental status examination revealed the Veteran to be casually dressed, generally polite, and cooperative.  His mood was discouraged and his affect was restricted.  Memory and concentration levels were poor.  The examiner stated that the Veteran had chronic mild to moderate symptoms of PTSD and depression.  The examiner reported that the Veteran was able to maintain activities of daily living, including his own personal hygiene.  There was no inappropriate behavior found.  Thought processes and communication were impaired by difficulties with short-term memory and concentration.  Social functioning was impaired by high anxiety and moderate frequency of panic attacks.  The examiner indicated that the Veteran was employable from a psychiatric standpoint, and would do best in a setting in which he had little or no contact with the public and very loose supervision.  The diagnoses included PTSD, chronic, mild to moderate; and depressive disorder, not otherwise specified.  A GAF score of 52 was assigned.

The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with routine behavior and self-care and normal conversation due to symptoms of depressed mood, anxiety, panic attacks once per week, and chronic sleep impairment, and some mild memory loss.

In a September 2008 notice of disagreement, the Veteran reported symptoms including daily anxiety, avoidance of crowds and being around others, nightmares three to four times per week, sleep disturbance, and flashbacks.  He also noted adverse effects on employment, which was reported to be "marginally gainful at best."

VA treatment records from October 2008 reflect that the Veteran indicated that his PTSD symptoms had significantly decreased over the years.  He stated that he lost his job one year before due to being laid off.  He noted that he had used up his unemployment and was living with friends.  He indicated that he worked as a plumber for the prior 12 years and in the steel industry for the 27 years before that.  He noted that he was unable to find employment.  The Veteran complained of sleep disturbance and nightmares.  He described feeling agitated, but denied panic attacks.  He reported increasing irritability but denied anger outbursts.  He endorsed feeling disconnected from others and fatigued.  He denied suicidal and homicidal ideation but noted that he frequently felt hopeless.

Mental status examination revealed the Veteran to be alert and fully oriented.  He was casually dressed with normal speech.  His mood was depressed and his affect was flat.  Thought process was concrete and thought content was normal.  There was no evidence of psychosis.  Insight, judgment, and memory were intact.  The Veteran reported a history of alcohol abuse with one charge of driving under the influence.  The diagnoses were depression, not otherwise specified, and PTSD.  A GAF score of 45 was assigned.

Another October 2008 VA treatment record reflects the Veteran's complaints of anxiety and depression.  He reported that he lost his job the year before, and that he had used up his savings.  He complained of flashbacks, anxiety, and social isolation.  A GAF score of 45 was assigned.  A December 2009 VA treatment record reveals that the Veteran had unresolved depression over the holidays.  The Veteran was not suicidal or homicidal.  The diagnoses were PTSD and depression and a GAF score of 45 was assigned.

VA treatment records from May 2010 through December 2011 reveal continued complaints of and treatment for PTSD.  In May 2010, the Veteran reported that he was drinking less.  The diagnoses were PTSD and depression, and a GAF score of 45 was assigned.  An August 2011 treatment record reflects the Veteran's complaints of depression and history of PTSD.  He reported that he lived with his girlfriend and her mother and that he drank alcohol daily.  He noted that he avoided trauma-related stimuli, including discussions with others about Vietnam.  He described intrusive recollections, nightmares, and sleep disturbance.  He stated that he was isolative 10 days per month, and that he sat home and watched television.  Mental status examination revealed the Veteran to be alert and casually dressed with a trimmed beard.  Speech was normal, mood was pretty good, and affect was cheerful.  He became anxious when discussing Vietnam.  Thought process was linear with no suicidal ideation, homicidal ideation, or psychosis.  The diagnoses were chronic PTSD and possible alcohol overuse.  A December 2011 treatment record reflects that the Veteran was still living with his girlfriend and her mother.  He complained of intrusive recollections, nightmares, and sleep disturbance.  He indicated that he had cut back on his alcohol use.  Mental status examination revealed the Veteran to be alert and casually dressed with normal speech.  His mood was pretty good and his affect was cheerful.  Thought process was linear and there was no suicidal ideation, homicidal ideation, or psychosis.  The diagnosis was chronic PTSD. 

In January 2012, the Veteran underwent another VA PTSD examination.  The examiner reported that the Veteran's symptoms included recurrent distressing dreams of trauma; efforts to avoid thoughts, feelings, or conversations associated with trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; feeling detached or estranged from others; difficulty falling or staying asleep; irritability or outbursts of anger; and difficulty concentrating.  The examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other impairment areas of function.  The Veteran's symptoms included anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner reported that the Veteran did not have any other symptoms attributable to his PTSD other than those listed above.

The examiner found that the Veteran seemed improved since his last examination and was no longer exhibiting depression.  He had nightmares once per month.  The Veteran reported that he was unable to work due to back and leg pain, and was not attributed to his PTSD.  The Veteran indicated that he went grocery shopping and did most cooking and cleaning.  He had no impairment in thought process or communication.  He was fully oriented and had full range of emotion and no cognitive deficits.  He denied suicidal and homicidal ideation as well as hallucinations and delusions.  He reported that he went to a restaurant on his birthday, and that he was accompanied to the PTSD examination by a friend.  The Veteran reported that he lived with his girlfriend of 13 years.  He stated that he was unemployed for the prior 3 years.  He described alcohol treatment which was court-ordered for a driving under the influence charge 17 years before.  He indicated that he drank beer almost daily and sometimes to excess, but that his drinking was unrelated to his PTSD symptoms.  The examiner reported that the Veteran had occupational and social unemployment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood was not found.  The diagnosis was PTSD, and a GAF score of 55 was assigned.

During an April 2012 hearing before the Board, the Veteran testified that his PTSD caused symptoms including high anxiety, severe depression, panic attacks once per week, sleep disturbance, nightmares, flashbacks, memory impairment, low motivation, a history of suicidal ideation with plan, anger outbursts, and social isolation.  He stated that he was not married but had a live-in girlfriend.  He reported that he last worked in 2007 and that he stopped working because the job was shut down.  He noted that he did not like to be around others while working.  He indicated that he had friends, that he performed chores such as grocery shopping, and that he had two children with whom his relationship was pretty good.  He noted that he did not shower every day if not planning on leaving the house, suggesting that he lacked hygiene.  He indicated that he did not like to leave his house.

The Veteran's current 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 45 show serious symptoms or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores of 52 and 55 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned; the percentage evaluation is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Based on the evidence of record, the Board finds that the evidence does not more nearly approximate the schedular criteria required for the next higher 70 percent disability evaluation.  The Veteran reported symptoms including depression, anxiety, hyperarousal, avoidance of trauma-related stimuli, avoidance of crowds, nightmares, sleep disturbance, intrusive memories, panic attacks, exaggerated startle response, and hypervigilance.  He also described anger outbursts, loss of energy, loss of interest, loss of motivation, poor concentration, irritability, social isolation, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and poor hygiene.

The medical evidence shows that the Veteran was alert and fully oriented.  He was casually dressed, and his mood was either discouraged, depressed, or pretty good.  Affect was either restricted, flat, or cheerful.  Memory and concentration were poor, and thought process and communication were impaired as a result.  Speech was normal and thought content was normal.  There was no evidence of homicidal ideation, psychosis, or hallucinations.  The Veteran regularly denied suicidal ideation, but on one occasion, reported that he had a history of suicidal ideation with plan.

The evidence shows that the Veteran's PTSD does not meet the criteria for the next higher disability rating of 70 percent under the pertinent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In that regard, although there is evidence of suicidal ideation, neglect of personal appearance and hygiene, and difficulty in adapting to stressful circumstances, there is no evidence of obsessional rituals; speech intermittently illogical, obscure, or irrelevant; or spatial disorientation.  In addition, although the Veteran complained of depression and panic attacks, the evidence does not show that they were continuous or near-continuous, as the January 2012 examiner found that the Veteran was no longer exhibiting depression, and the Veteran reported panic attacks only one to three times per week.  Thus, the evidence does not reveal near-continuous depression affecting the ability to function independently, appropriately and effectively.  While the Veteran did report irritability and anger outbursts, there was no evidence of impaired impulse control such as unprovoked irritability with periods of violence.  Moreover, although the Veteran demonstrated difficulty establishing and maintaining effective work and social relationships, the evidence does not show that he was unable to do so.  In fact, the Veteran reported that he lived with his girlfriend, had a couple of friends, and got along with his children.  There is no evidence suggesting that he had difficiencies in family relations.

In addition, although the Veteran indicated that he was not working, the evidence suggests that his PTSD was not a factor in his unemployment.  Specifically, in a June 2008 VA examination, the Veteran reported that he last worked in September 2007, and that one morning, his boss told him that the company was shutting down.  The Veteran reported that he was unable to find another job since that time but did not relate this inability to his PTSD.  The examiner found the Veteran to be employable from a psychiatric standpoint, and noted that he would do best in a setting in which he had little or no contact with the public and very loose supervision.  In an October 2008 treatment record, the Veteran stated that he was laid off from his job and that he was unable to find employment.  In a January 2012 VA examination, the Veteran stated that he had difficulty establishing and maintaining effective work relationships.  During an April 2012 hearing before the Board, the Veteran testified that he last worked in 2007, and that he stopped working because his job was shut down.  Thus, although the evidence reflects that the Veteran last worked in 2007 and has been unable to find employment since that time, there is no evidence in the record which shows that the Veteran had deficiencies in work due to his PTSD.

Moreover, although there is evidence of deficiencies in mood and thinking, as shown by the Veteran's reports of depression, anxiety, suicidal ideation, poor concentration, and memory loss, there is no evidence of deficiencies in judgment.  Accordingly, as the evidence does not show occupational and social impairment with deficiencies in most areas, including work, school, family relations, or judgment, the Veteran's symptoms do not meet the criteria for a 70 percent evaluation for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as sleep disturbance, avoidance of trauma-related stimuli, social isolation, nightmares, poor concentration, hypervigilance, exaggerated startle response, loss of energy, loss of interest, loss of motivation, and irritability.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they do not show occupational and social impairment sufficient to warrant a 70 percent evaluation, as they do not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mauerhan, 16 Vet. App. 436.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate the Veteran's PTSD reasonably describe his disability level and symptomatology, and he has not argued to the contrary.  As demonstrated by the evidence of record, the Veteran's PTSD is manifested by depression, anxiety, avoidance of trauma-related stimuli, avoidance of crowds, nightmares, sleep disturbance, intrusive memories, panic attacks, poor hygiene, exaggerated startle response, hypervigilance, anger outbursts, loss of energy, loss of interest, loss of motivation, suicidal ideation, poor concentration, irritability, social isolation, difficulty establishing and maintaining effective social and work relationships, difficulty adapting to stressful circumstances, impaired memory, restricted or flat affect, normal speech, normal thought content, and impaired thought process.  When comparing these symptoms with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's PTSD is not inadequate.  An evaluation greater than 50 percent is provided for certain manifestations of PTSD, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective during which the Veteran's PTSD has varied to such an extent that a rating greater than 50 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).



ORDER

Entitlement to an initial rating greater than 50 percent for service-connected PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


